Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 7, 9,  12, and 13 have been amended; Claims 1-6 have been canceled; No claims added. Claims 7-13 are subject to examination.

Response to Arguments
Applicant's arguments filed 03/01/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "In this regard, Chen merely describes the index based on a threshold that is below and above the 6 GHz carrier frequency, and at most describes a number of SS blocks in a frequency range. Id. Therefore, Chen fails to remedy the defects of Huang with respect to the above-referenced limitation of amended independent claim 7."

Examiner's Response:
The Examiner respectfully disagrees. As a result of the amendment to the claims, the Examiner has reformatted the rejection. However, the Chen reference teaches the amended limitations "determines an index of the synchronization signal block based on a frequency range." Chen teaches in Par. 0157 that SS block index is 0 to 7 for 1 to 6 GHz NR and SS block index is 0 to 3 for below 1 GHz NR. Accordingly, the Examiner respectfully submits that Chen teaches that a SS block index is "based on" the frequency range. By this rationale, Chen teaches the amended claimed invention and therefore the rejection is maintained. See updated rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang hereafter) (US 20190394736 A1) in view of Chen et al. (Chen hereafter) (US 20180324678 A1).

Regarding claim 7, Huang teaches, A terminal comprising: 
a receiver (Huang; a terminal device, Par. 0004) that receives a synchronization signal block including a synchronization signal and a broadcast channel (Huang; to extend coverage of a network device and ensure that a terminal device can quickly obtain a synchronization signal, system information, and the like required for accessing a network, the information needs to periodically broadcast in NR. In NR, a synchronization signal block (SS block) includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and/or a new radio physical broadcast channel (NR-PBCH), Par. 0004); and 
a processor that (Huang; a terminal device, Par. 0004), when a carrier frequency is smaller than or equal to a given value (Huang; when a carrier band is lower than 6 GHz, m is 3, Par. 0215), determines an index of the synchronization signal block (Huang; It is assumed that the quantity n of SS blocks needs to be represented by using m bits, Par. 0215), and that when the carrier frequency is larger than the given value, determines an index of the synchronization signal block based on the demodulation reference signal sequence and bits of the broadcast channel (Huang; when a carrier band is higher than 6 GHz … m is 6 … 3 bits of information about the quantity n of SS blocks are placed on the PBCH, and m−3 bits of information are presented in an implicit manner … There may be various implicit manners. For example … different DMRS sequences are used to distinguish the implicitly carried bit information, Par. 0215-0216).  
Although Huang teaches quantity n of SS blocks are represented by 3 bits for carrier band lower than 6 GHz, but fails to explicitly teach,
index based on a frequency range and a demodulation reference signal sequence for the broadcast channel.
However, in the same field of endeavor, Chen teaches, 
index based on a frequency range (Chen; Denote the SS block index as X. X is 0˜63 for above 6 GHz NR, 0˜7 for 1˜6 GHz NR and 0˜3 for below 1 GHz NR, Par. 0157) and a demodulation reference signal sequence for the broadcast channel (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH. For below 6 GHz NR, SS block index … is carried by PBCH DMRS, Par. 0158;  The mapping of SS block index … to DMRS sequence index/hypotheses is defined by the aforementioned embodiments, Par. 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang to include the use of the design of PBCH DMRS as taught by Chen in order to keep the design same for both frequency band (Chen; Par. 0158).

Regarding claim 9, Huang teaches, A radio communication method for a terminal, comprising: 
receiving a synchronization signal block including a synchronization signal and a broadcast channel (Huang; to extend coverage of a network device and ensure that a terminal device can quickly obtain a synchronization signal, system information, and the like required for accessing a network, the information needs to periodically broadcast in NR. In NR, a synchronization signal block (SS block) includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and/or a new radio physical broadcast channel (NR-PBCH), Par. 0004); and 
when a carrier frequency is smaller than or equal to a given value (Huang; when a carrier band is lower than 6 GHz, m is 3, Par. 0215), determining an index of the synchronization signal block (Huang; It is assumed that the quantity n of SS blocks needs to be represented by using m bits, Par. 0215), and when the carrier frequency is larger than the given value, determining an index of the synchronization signal block based on the demodulation reference signal sequence and bits of the broadcast channel (Huang; when a carrier band is higher than 6 GHz … m is 6 … 3 bits of information about the quantity n of SS blocks are placed on the PBCH, and m−3 bits of information are presented in an implicit manner … There may be various implicit manners. For example … different DMRS sequences are used to distinguish the implicitly carried bit information, Par. 0215-0216).
Although Huang teaches quantity n of SS blocks are represented by 3 bits for carrier band lower than 6 GHz, but fails to explicitly teach,
index based on a frequency range and a demodulation reference signal sequence for the broadcast channel.
However, in the same field of endeavor, Chen teaches, 
index based on a frequency range (Chen; Denote the SS block index as X. X is 0˜63 for above 6 GHz NR, 0˜7 for 1˜6 GHz NR and 0˜3 for below 1 GHz NR, Par. 0157)  and a demodulation reference signal sequence for the broadcast channel (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH. For below 6 GHz NR, SS block index … is carried by PBCH DMRS, Par. 0158;  The mapping of SS block index … to DMRS sequence index/hypotheses is defined by the aforementioned embodiments, Par. 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang to include the use of the design of PBCH DMRS as taught by Chen in order to keep the design same for both frequency band (Chen; Par. 0158).

Regarding claim 12, Huang teaches, A base station comprising: 
a processor that (Huang; the network device (for example, a base station), Par. 0109), when a carrier frequency is smaller than or equal to a given value (Huang; when a carrier band is lower than 6 GHz, m is 3, Par. 0215), generates a demodulation reference signal sequence for a broadcast channel (Huang; generating, by the network device, demodulation reference signal DMRS sequences of a corresponding physical broadcast channel PBCH, Par. 0018) of a synchronization signal block including a synchronization signal and the broadcast channel (Huang; to extend coverage of a network device and ensure that a terminal device can quickly obtain a synchronization signal, system information, and the like required for accessing a network, the information needs to periodically broadcast in NR. In NR, a synchronization signal block (SS block) includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and/or a new radio physical broadcast channel (NR-PBCH), Par. 0004) and that when the carrier frequency is larger than the given value, generates a demodulation reference signal sequence for the broadcast channel and bits of the broadcast channel (Huang; when a carrier band is higher than 6 GHz … m is 6 … 3 bits of information about the quantity n of SS blocks are placed on the PBCH, and m−3 bits of information are presented in an implicit manner … There may be various implicit manners. For example … different DMRS sequences are used to distinguish the implicitly carried bit information, Par. 0215-0216) based on the index of the synchronization signal block (Huang; It is assumed that the quantity n of SS blocks needs to be represented by using m bits, Par. 0215); and 
a transmitter that transmits the synchronization signal block (Huang; In NR, a synchronization signal block (SS block) includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and/or a new radio physical broadcast channel (NR-PBCH), Par. 0004).  
Although Huang teaches quantity n of SS blocks are represented by 3 bits for carrier band lower than 6 GHz, but fails to explicitly teach,
DMRS sequence based on an index of a synchronization signal block, which is determined by a frequency range.
However, in the same field of endeavor, Chen teaches, 
DMRS sequence based on an index of a synchronization signal block, which is determined by a frequency range (Chen; Denote the SS block index as X. X is 0˜63 for above 6 GHz NR, 0˜7 for 1˜6 GHz NR and 0˜3 for below 1 GHz NR … for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH. For below 6 GHz NR, SS block index … is carried by PBCH DMRS, Par. 0157-0158;  The mapping of SS block index … to DMRS sequence index/hypotheses is defined by the aforementioned embodiments, Par. 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang to include the use of the design of PBCH DMRS as taught by Chen in order to keep the design same for both frequency band (Chen; Par. 0158).

Regarding claim 13, Huang teaches, A system comprising: 
a terminal that comprises (Huang; a terminal device, Par. 0004): 
a receiver that receives a synchronization signal block including a synchronization signal and a broadcast channel (Huang; to extend coverage of a network device and ensure that a terminal device can quickly obtain a synchronization signal, system information, and the like required for accessing a network, the information needs to periodically broadcast in NR. In NR, a synchronization signal block (SS block) includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and/or a new radio physical broadcast channel (NR-PBCH), Par. 0004); and 
a processor of the terminal that (Huang; a terminal device, Par. 0004), 
when a carrier frequency is smaller than or equal to a given value (Huang; when a carrier band is lower than 6 GHz, m is 3, Par. 0215), determines an index of the synchronization signal block (Huang; It is assumed that the quantity n of SS blocks needs to be represented by using m bits, Par. 0215), and that when the carrier frequency is larger than the given value, determines an index of the synchronization signal block based on the demodulation reference signal sequence and bits of the broadcast channel (Huang; when a carrier band is higher than 6 GHz … m is 6 … 3 bits of information about the quantity n of SS blocks are placed on the PBCH, and m−3 bits of information are presented in an implicit manner … There may be various implicit manners. For example … different DMRS sequences are used to distinguish the implicitly carried bit information, Par. 0215-0216); and 
a base station that comprises (Huang; the network device (for example, a base station), Par. 0109): 
a processor of the base station (Huang; the network device, Par. 0109) that when the carrier frequency is smaller than or equal to the given value (Huang; when a carrier band is lower than 6 GHz, m is 3, Par. 0215), generates the demodulation reference signal sequence for the broadcast channel (Huang; generating, by the network device, demodulation reference signal DMRS sequences of a corresponding physical broadcast channel PBCH, Par. 0018) of the synchronization signal block (Huang; to extend coverage of a network device and ensure that a terminal device can quickly obtain a synchronization signal, system information, and the like required for accessing a network, the information needs to periodically broadcast in NR. In NR, a synchronization signal block (SS block) includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and/or a new radio physical broadcast channel (NR-PBCH), Par. 0004), and that when the carrier frequency is larger than the given value, generates the demodulation reference signal sequence for the broadcast channel and the bits 38734143Application No. 16/618,699Docket No.: 17786-789001 of the broadcast channel (Huang; when a carrier band is higher than 6 GHz … m is 6 … 3 bits of information about the quantity n of SS blocks are placed on the PBCH, and m−3 bits of information are presented in an implicit manner … There may be various implicit manners. For example … different DMRS sequences are used to distinguish the implicitly carried bit information, Par. 0215-0216) based on the index of the synchronization signal block (Huang; It is assumed that the quantity n of SS blocks needs to be represented by using m bits, Par. 0215); and 
a transmitter that transmits the synchronization signal block (Huang; In NR, a synchronization signal block (SS block) includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and/or a new radio physical broadcast channel (NR-PBCH), Par. 0004).
Although Huang teaches quantity n of SS blocks are represented by 3 bits for carrier band lower than 6 GHz, but fails to explicitly teach,
index based on a frequency range, a demodulation reference signal sequence for the broadcast channel;
DMRS sequence based on the index of a synchronization signal block, which is determined by a frequency range.
However, in the same field of endeavor, Chen teaches, 
index based on a frequency range (Chen; Denote the SS block index as X. X is 0˜63 for above 6 GHz NR, 0˜7 for 1˜6 GHz NR and 0˜3 for below 1 GHz NR, Par. 0157), a demodulation reference signal sequence for the broadcast channel (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH. For below 6 GHz NR, SS block index … is carried by PBCH DMRS, Par. 0158;  The mapping of SS block index … to DMRS sequence index/hypotheses is defined by the aforementioned embodiments, Par. 0166);
DMRS sequence based on the index of a synchronization signal block, which is determined by a frequency range (Chen; Denote the SS block index as X. X is 0˜63 for above 6 GHz NR, 0˜7 for 1˜6 GHz NR and 0˜3 for below 1 GHz NR … for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH. For below 6 GHz NR, SS block index … is carried by PBCH DMRS, Par. 0157-0158;  The mapping of SS block index … to DMRS sequence index/hypotheses is defined by the aforementioned embodiments, Par. 0166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang to include the use of the design of PBCH DMRS as taught by Chen in order to keep the design same for both frequency band (Chen; Par. 0158).


Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Chen in view of Si et al. (Si hereafter) (US 20180248642 A1).

Regarding claim 8, Huang-Chen teaches, The terminal according to claim 7. 
Huang-Chen fails to explicitly teach,
wherein the synchronization signal block has a different symbol configuration per frequency range.  
However, in the same field of endeavor, Si teaches, 
wherein the synchronization signal block has a different symbol configuration per frequency range (Si; symbol length (ms) … (<6 GHz) … 33.33 … >6 GHz) … 4.17; Table 2C-1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang-Chen to include the use of NR-SS design as taught by Si in order to determine symbol length for different frequency range (Si; Table 2C).

Regarding claim 11, Huang-Chen-Si teaches, The terminal according to claim 8, wherein the processor determines the index of the synchronization signal block based on the broadcast channel of one symbol among a plurality of symbols included in the synchronization signal block (Si; the NR SS burst index can be indicated in NR-PBCH payload and ... the DL SS block index ... per DL SS burst is indicated by using the additional DMRS for demodulation NR-PBCH, Par. 0178, In one embodiment, as illustrated in 1803a of FIG. 18, there are three symbols in NR-SS block. The NR-PBCH symbol with inserted NR-DRMS REs has wider bandwidth than that of NR-PSS/SSS, Par. 0227).
The rational and motivation for adding this teaching of Si is the same as for Claim 8.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Chen in view of Si.

Regarding claim 10, Huang-Chen teaches, The terminal according to claim 7. .  
Huang-Chen fails to explicitly teach,
wherein the processor determines the index of the synchronization signal block based on the broadcast channel of one symbol among a plurality of symbols included in the synchronization signal block.  
However, in the same field of endeavor, Si teaches, 
wherein the processor determines the index of the synchronization signal block based on the broadcast channel of one symbol among a plurality of symbols included in the synchronization signal block (Si; the NR SS burst index can be indicated in NR-PBCH payload and ... the DL SS block index ... per DL SS burst is indicated by using the additional DMRS for demodulation NR-PBCH, Par. 0178, In one embodiment, as illustrated in 1803a of FIG. 18, there are three symbols in NR-SS block. The NR-PBCH symbol with inserted NR-DRMS REs has wider bandwidth than that of NR-PSS/SSS, Par. 0227). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang-Chen to include the use of PBCH symbol as taught by Si in order to determine block index (Si; Par. 0178).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416